Citation Nr: 0407242	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for asbestosis, effective February 1, 2001.  
The veteran filed a notice of disagreement (NOD) in July 2002 
and a statement of the case (SOC) was issued in January 2003. 

The veteran submitted a substantive appeal in April 2003.  In 
October 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is associated with the claims 
file.  

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	Since the February 2001 effective date of the grant of 
service connection for asbestosis, pulmonary function testing 
(PFT) has revealed a Forced Vital Capacity (FVC) of no worse 
than 90.7 of predicted value, and a Diffusion Capacity of the 
Lung for Carbon Monoxide, single breath (DLCO(SB)) of 73.2 of 
predicted value.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the veteran's service-connected asbestosis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code 6833 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the January 2003 SOC and the RO's letters of July 
2001, the RO notified
the veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered 
in connection with his appeal, and the bases for the denial 
of the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim.  Pursuant to the January 2003 
SOC and the RO's July 2001 letters, the veteran and his 
representative also have been afforded various opportunities 
to present evidence and argument in support of the veteran's 
claim.  The RO sent two letters to the veteran in July 2001, 
and one letter in particular requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, as well as 
requested that the veteran submit any evidence in his 
possession.  In the other July 2001 letter, the RO requested 
that the veteran provide information pertaining to his 
military service, his occupations since leaving the 
military, and any possible asbestos exposure either during 
or following service.  Through these letters, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved 
by the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38
U.S.C.A. § 7261(a)], the Court shall take due account of the 
rule of prejudicial
error.").
In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the January 2003 SOC explaining what was needed to 
substantiate the claim,
within approximately seven months after the April 2002 
rating decision on appeal; the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO
specifically notified the veteran of the VCAA duties to 
notify and assist in its
July 2001 letters, and the veteran subsequently responded 
with private medical records from Dr. David Rockoff and Dr. 
Susan Daum, and with an August 2001 statement discussing his 
duty assignments in the Navy and when in service he believed 
he was exposed to asbestos.  Additionally, the veteran did 
not inform the RO, in response to its July 2001 letters, of 
any additional medical treatment records that had not yet 
been obtained.

Significantly, moreover, there is no indication whatsoever 
that there is any
outstanding relevant evidence that the RO has not already 
obtained, or that any
additional action is needed to comply with the duty to 
assist the veteran.  As
indicated below, the RO has obtained information as to the 
veteran's duty assignments and possible exposure to asbestos 
in service that the veteran identified in his response to 
the corresponding July 2001 letter from the RO, has arranged 
for the veteran to undergo VA examinations in connection 
with the issue on appeal, and has obtained private medical 
records from Dr. George Wathen and from The George 
Washington University Medical Center that the veteran had 
identified prior to the RO's July 2001 letters.  Moreover, 
the veteran has been given opportunities to submit evidence 
to support his claim, and has, in fact, submitted private 
medical records from Dr. David Rockoff and Dr. Susan Daum.  
Significantly, neither the veteran nor his representative 
has identified any additional sources of medical evidence, 
to include from any private treatment providers, or 
otherwise identified any outstanding pertinent evidence that 
has not been obtained.

Under these circumstances, the Board finds that all duties 
to notify and assist
have been met, and there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claim 
on appeal.
II.	Background

The veteran served on active duty in Navy from August 1955 to 
August 1959.  No Service Medical Records (SMRs) are 
associated with the claims file, and the claims file 
indicates that complete SMRs pertaining to the veteran are 
unavailable.

A July 1996 letter from Dr. Laura Welch of The George 
Washington University Medical Center documents that the 
veteran had received a recent chest radiograph that showed 
bilateral pleural plaque and increased interstitial markings, 
and that the veteran had similar findings from 1988 to 1995, 
and a definite progression in all findings from 1977 to 1988.  
The medical records accompanying this letter included a copy 
of a recent chest radiograph, however, they did not include 
copies of any Pulmonary Functioning Test (PFT) test results.

In a March 2000 medical opinion, David Rockoff, a private 
physician, provided a diagnosis of asbestos related disease 
of the lungs and pleura, and identified the veteran's 
condition as a progressive process.  Dr. Rockoff further 
stated that there were at least 10 years worth of latency 
between the veteran's first exposure to asbestos and a 
diagnosis of bilateral interstitial lung disease.  He 
indicated that his medical opinion was based upon an in-depth 
review of the veteran's prior medical history to include 
medical records and radiographic studies.  In the course of 
summarizing the veteran's medical history, Dr. Rockoff noted 
a prior PFT conducted in January 2000 at the Washington 
Hospital Center revealing a FVC of 109 percent of predicted 
value and a DLCO of 90 percent of predicted value. 

In an April 2000 medical opinion Susan Daum, a private 
physician, diagnosed pulmonary and pleural asbestosis to a 
reasonable degree of medical certainty; she indicated that 
her opinion was based on a review of the veteran's medical 
history.  An enclosed report from a March 2000 PFT conducted 
by Dr. Daum, showed three FVC readings that ranged from 109 
to 115 percent of predicted value, and no value was listed 
for DLCO(SB).  Also included with Dr. Daum's opinion was a 
list of PFTs conducted between 1979 and 1999 by the Navy 
Asbestos Medical Surveillance Program, which showed FVC 
results that ranged from 94 to 117 of predicted value; these 
reports reflect no DLCO(SB) results.
In February 2001 the veteran filed a claim for service 
connection for asbestosis.

In response to the RO's July 2001 request for information as 
to the veteran's duty assignments and possible exposure to 
asbestos in service, the veteran stated that he had been 
diagnosed with asbestos, and that he believed that he had 
incurred this illness during service.  The veteran further 
provided a list of the locations where he was stationed 
during service, and also indicated that to his knowledge 
there was asbestos as well as 85% magnesia on the two ships 
on which he was stationed while in the Navy.  

An August 2001 letter from private physician George Hayden 
noted the veteran's current hypertension condition, as well 
as that he was status-post coronary artery bypass graft.  

On VA examination in November 2001, the veteran complained of 
shortness of breath after walking 20 yards on level ground, 
and after carrying loads such as grocery bags or climbing 
steps, of experiencing intermittent needle-like sensations on 
the anterior chest wall, and of an occasional cough.  A PFT 
showed an FVC of 95.5 of predicted value, and no value was 
recorded for DLCO(SB).  Chest x-rays showed no active 
parnechymal, hilar or pleural pathology.  The examiner 
provided a diagnosis that there was no evidence of asbestosis 
in the current examination, although the examiner did note 
that the claims file was not available for review to 
ascertain if it contained information supporting a diagnosis 
of asbestosis.   

Medical records from the VA Medical Center (VAMC) in 
Washington, D.C., dated from December 2001, note the 
veteran's then pending claim for service connection for 
asbestosis, and document his treatment for a variety of 
unrelated medical conditions. 

In its April 2002 decision, the RO granted service connection 
and assigned an initial disability rating of 10 percent for 
asbestosis, effective February 1, 2001.  
In July 2002, the veteran filed an NOD with the initial 
rating assigned.  

On VA examination in November 2002, the examiner noted the 
veteran's complaints again of shortness of breath after 
limited physical activity.  A PFT indicated a FVC 90.7 of 
predicted value and a DLCO(SB) of 73.2 predicted value.  The 
separate report from the PFT showed that a "normal study" 
was conducted, that the veteran's total lung capacity was 
normal, and that the test results did not support a diagnosis 
of asbestosis.  A chest x-ray further showed minimal pleural 
thickening with pleural calcification bilaterally, and 
minimal linear fibrosis left lower lobe.  Based on a review 
of the PFT report, chest x-ray, and claims file, as well as 
on physical examination of the veteran, the examiner 
diagnosed pulmonary asbestosis 

In his April 2003 substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals), the veteran stated that a 
higher evaluation for asbestos was warranted, in part, 
because the testing procedures were unfair.  He noted that, 
he or more of his VA examinations, he was at rest prior to 
examination, and was not tested while in the process of 
conducting daily activities.  

During the October 2003 hearing, the veteran reiterated his 
contention that both of his VA examinations were flawed and 
inadequate for evaluation purposes, stating that for both 
tests his readings were taken after he was at a state of 
rest, rather than active, as he would be under normal 
conditions.  He noted that during at least one of the PFTs 
conducted at his VA examinations, he was instructed to repeat 
numerous times the exercise of blowing into the PFT testing 
apparatus, and to breathe more forcefully into the tube each 
time because the doctor would otherwise not be pleased with 
the report, which according to the veteran represented an 
attempt by the VA examiner to obtain the best result possible 
for PFT readings.  The veteran also stated that, during the 
administration of one of the PFTs, he almost passed out from 
breathing into the testing apparatus because of his heart 
condition, and that his private physician later advised him 
that the VA examiner should never have had the veteran 
breathe so forcefully into the testing tube because of the 
risks posed by the veteran's heart condition.  The veteran 
did not specify the VA examination to which he referred.  The 
veteran further called into question the results of the 
November 2001 VA examination, as this examination was not 
based on a review of the veteran's claims file.

The veteran also contended that he should receive an extra-
schedular evaluation for total disability, stating that he 
was unable to continue with a part-time job following his 
retirement from his previous full-time position because 
asbestosis prevented him from being able to walk up the 5 
flights of stairs to his office.  According to the veteran, 
he retired from his previous full-time occupation because he 
was not able to perform even the most minor functions.  The 
veteran further stated that he is currently unable to rely on 
a respirator to assist him with normal respiratory functions, 
because of his asbestosis, and that as a result he cannot 
work in buildings that contain significant amounts of dirt or 
dust.  The veteran additionally testified as to his 
continuing symptoms of asbestosis, including continued 
shortness of breath upon limited amounts of physical 
activity, to include carrying grocery bags and participating 
in limited yard work. 

III.	Analysis

The veteran contends that his service-connected asbestosis is 
more severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The veteran's asbestosis is rated under Diagnostic Code 6833.  
Under that diagnostic code, a 10 percent rating is warranted 
for a Forced Vital Capacity (FVC) of 75- to 80-percent 
predicted, or a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 
80-percent predicted.  A 30 percent rating requires a FVC of 
65- to 74-percent predicted, or a DLCO (SB) of 56- to 65-
percent predicted.  A 60 percent rating requires a FVC of 50- 
to 64-percent predicted, or a DLCO (SB) of 40- to 55-percent 
predicted, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 100 
percent rating requires a FVC of less than 50-percent 
predicted, or a DLCO (SB) less than 40-percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or cor 
pulmonale or pulmonary hypertension, or requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.

Considering the record in light of the above-cited criteria, 
the Board finds that at no point since the effective date of 
the grant of service connection have the criteria for an 
initial disability rating in excess of 10 percent for 
asbestosis been met.  

There is no medical evidence reflecting that, that, since the 
February 2001, the veteran's FVC, on pulmonary function 
testing, has been worse than 90.7 of predicted value (shown 
on VA examination in November 2002).  While that FVC reading 
would not warrant a compensable rating, the DLCO(SB) results 
on pulmonary function testing falls within the range required 
for a 10 percent rating under the applicable criteria.  While 
arguably, the RO could have awarded the 10 percent from the 
date of the November 2002 examination, given the absence of 
DLCO(SB) results associated with the earlier, November 2001 
VA examination, or, indeed, at any point prior to November 
2002, it appears that the RO afforded the veteran the benefit 
of the doubt in assigning the 10 percent rating from the 
February 2001 date of the grant of service connection for 
asbestosis.  That said, the record clearly presents no basis 
for assignment of any higher evaluation under Diagnostic Code 
6833.  

As noted above, pulmonary function testing associated with 
the November 2001 VA examination did not reveal findings that 
would support a compensable evaluation.  Additionally, the 
Board has considered the March 2000 and April 2000 reports 
from Dr. Rockoff and Dr. Daum, respectively, which document 
the results of privately administered PFTs from January 2000 
and March 2000, as well as PFTs conducted by the Navy 
Asbestos Medical Surveillance Program from between 1979 and 
1999; all reflect FVC and DLCO(SB) readings that are outside 
of the required ranges for assigning a compensable disability 
rating for asbestosis under Diagnostic Code 6833.  

The Board also points out that the record simply does not 
substantiate the veteran's suggestions that the results of 
the November 2002 VA examination are inadequate for rating 
purposes.  Review of the veteran's claims file (which, in 
fact, was accomplished by the November 2002 examiner) has no 
bearing on the evaluation assigned for asbestosis.  
Diagnostic Code 6833 clearly establishes that evaluation of 
asbestosis is to be based upon the results of PFTs, and such 
testing was accomplished in November 2002.  Significantly, 
there is nothing in either the PFT report, or in the November 
2002 examination report, to even suggest that the results 
obtained during such testing does not provide a reliable 
basis for evaluation of the veteran's disability.  The rating 
schedule does not require that PFTs be conducted while in an 
individual is in the process of "conducting daily 
activities," as the veteran suggests.  Moreover, there is no 
indication that the veteran was in too relaxed a state to 
yield accurate PFT results, of repeated attempts to 
administer the PFT to the veteran, or of the veteran 
experiencing difficulty with taking the test as a result of a 
heart condition.  On the contrary, the  November 2002 PFT 
report indicates that a "normal study" was conducted, and 
that the veteran had total lung capacity.  The technician 
that administered the November 2002 PFT also noted, on the 
report, that the veteran's degree of effort in breathing into 
the test apparatus was "good," and did not indicate that 
this level of effort was in any respect either too great or 
too subdued.  The Board also emphasizes that, while the 
veteran raises questions about the adequacy of the November 
2002 examination, as indicated above, that it was the results 
of the PFTs accomplished in connection with that exam that 
provide the only basis for the 10 percent rating assigned in 
this case.  The veteran's assertions that these findings are 
unreliable are simply without merit.

Under these circumstances, the Board must conclude that, in 
the absence of pulmonary function testing revealing a FVC of 
65- to 74-percent predicted, or a DLCO (SB) of 56- to 65-
percent predicted, there simply is no basis for assignment of 
the next higher, 30 percent rating at any stage since the 
effective date of the grant of service connection for 
asbestosis.  It logically follows that the assignment of any 
higher evaluation likewise are not met.  

For the all the foregoing reasons, the Board finds no basis 
for assignment of more than the initial 10 percent rating 
assignment for asbestosis, on a schedular basis.  While the 
veteran has asserted that his claim for higher evaluation 
warrants consideration of a higher evaluation on an extra-
schedular basis (under the provisions of 38 C.F.R. 
§ 3.321(b)(1), cited to, but not specifically addressed, in 
the January 2003 SOC), the Board emphasizes that the criteria 
for rating asbestos is based on application of the rating 
schedule to results obtained during pulmonary function 
testing.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of such testing.  Cf. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (pertaining to evaluation of hearing loss, 
which is also based on a mechanical application of the rating 
schedule to objective testing results).  

For all the foregoing reasons, the claim for an initial 
disability rating in excess of 10 percent for asbestosis must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial disability rating in excess of 10 percent for 
asbestosis is denied.      


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



